Citation Nr: 1328572	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  08-18 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asbestosis, to include 
as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefit sought on 
appeal.  

In his June 2008 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge (VLJ) at the 
Board.  In an October 2011 letter, he was notified that this 
hearing had been scheduled.  In a subsequent October 2011 
statement, the Veteran stated that he wished to withdraw his 
request for a hearing.  As such, his hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(e) (2012).  

In June 2012, the Board remanded the Veteran's claim and 
specifically directed the Agency of Original Jurisdiction 
(AOJ) to obtain the Veteran's outstanding private and VA 
treatment records, and to retrieve the Veteran's records 
from the Social Security Administration (SSA).  The AOJ was 
also instructed to determine whether the Veteran's military 
records demonstrated evidence of asbestos exposure during 
his active military service, and to complete the necessary 
development with regard to whether the Veteran had any pre-
service and/or post-service occupational asbestos exposure.  
In addition, the Board requested that the AOJ make a 
specific written determination as to whether the Veteran was 
exposed to asbestos before, during, and/or after his 
military service.  While copies of the Veteran's updated VA 
treatment records have been obtained and either associated 
with his claims folder and/or scanned into the Virtual VA 
claims processing system, the AOJ did not attempt to obtain 
the Veteran's private treatment records as requested in the 
remand directives, despite the fact that they had the 
completed medical release form.  In addition, the AOJ did 
not complete the development with regard to whether the 
Veteran had asbestos exposure before and/or after his 
military service in accordance with M21-1 MR, part IV, 
subpart ii, chapter 1, section H, Topic 29.  As such, 
another remand is necessary.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  Although the Board sincerely 
regrets further delay, another remand is essential to ensure 
that the Board remand instructions are complied with and 
carried out prior to a final adjudication of the claim.  

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim and requires VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2013).  

In the June 2012 remand, the Board instructed the AOJ to 
attempt to obtain and update the Veteran's private treatment 
records.  If the AOJ was unable to secure these records, 
they were instructed to issue a written statement notifying 
the Veteran as to the unavailability of these records.  

In a letter dated in June 2012, the Appeals Management 
Center (AMC) asked the Veteran to complete and return the 
enclosed medical release form for any non-VA health care 
providers who had treated him for his claimed condition.  
The Veteran was also informed that the completed medical 
release form was necessary for the AOJ to obtain treatment 
information and medical records issued by this physician.  
In June 2012, the Veteran submitted a completed VA Form 21-
4142, which authorized the release of any treatment records 
from his private treatment physician, R.M, M.D.  The Veteran 
also provided the address and telephone number for this 
physician.  Although he did not provide his specific dates 
of treatment with Dr. R.M., and he included this information 
in the 'Comments' section rather than in the section 
allotted for the designated name and contact information of 
a potential medical treatment provider, the Board finds that 
he still identified potentially relevant records not in the 
custody of a Federal department or agency.  

A review of the claims file as well as the records scanned 
into the Virtual VA claims processing system shows that the 
RO did not make any attempts to obtain the records 
identified in the June 2012 VA Form 21-4142.  While the 
Veteran appears to have submitted a duplicate of what 
appears to be a chest x-ray taken in 2000, this does not 
appear to be issued by Dr. R.M., and the remainder of the 
record is clear for any private treatment records issued by 
Dr. R.M., the designated physician identified in the June 
2012 VA Form 21-4142.  

VA is required by the Veterans Claims Assistance Act of 2000 
(VCAA) to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim, to include 
relevant records from both Federal and private sources.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  
As it still remains unclear whether there are any 
outstanding treatment records pertinent to the Veteran's 
claimed disorder issued by the private treatment provider 
identified in the June 2012 medical release form, the Board 
finds that another remand is warranted.  

In addition, the June 2012 remand instructed the AOJ to 
complete any development necessary in determining whether 
the Veteran had any exposure to asbestos either before or 
after service in accordance with the instructions under M21-
1MR, Part IV, subpart ii, chapter 1, section H, topic 29.  
While a June 2013 Formal Finding on the Unavailability of 
Evidence for Asbestos Exposure detailed the attempts made by 
the AOJ to obtain evidence of asbestos exposure, and 
concluded that evidence of asbestos exposure was 
unavailable, the AOJ has not completed the development 
necessary in determining whether the Veteran had asbestos 
exposure both prior to and after service.  Furthermore, the 
AOJ has not made a specific written determination as to 
whether the Veteran was exposed to asbestos before, during, 
and/or after his military service, as instructed in the June 
2012 Board remand.  

The June 2012 remand specifically instructed the AOJ to 
complete the development necessary to determine whether the 
Veteran had asbestos exposure before or after service and to 
obtain any outstanding private treatment records identified 
by the Veteran.  The United States Court of Appeals for 
Veterans Claims (Court) has held "that a remand by this 
Court or the Board confers on the Veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As 
such, compliance with the terms of the remand is necessary 
prior to further appellate review, and if not, "the Board 
itself errs in failing to ensure compliance." Id.  
Therefore, another remand is required so that the AOJ can 
complete the necessary development in accordance with M21-
1MR, Part IV, subpart ii, chapter 1, section H, topic 29, 
part b, and procure any outstanding private medical records 
issued by Dr. R.M. which are pertinent to the issue on 
appeal.  


Accordingly, the case is REMANDED for the following action:

1.  Complete any necessary development 
with regard to whether the Veteran was 
exposed to asbestos either before or after 
service in accordance with M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section H, 
Topic 29, part b; DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  

Issue a specific written determination as 
to whether the Veteran was exposed to 
asbestosis before, during, and/or after 
his military service.  

2.  Provide the Veteran with another 
release of information form and advise him 
to provide his dates of treatment with Dr. 
R.M.  After obtaining the completed 
release of information form, procure 
copies of any records of treatment that 
the Veteran may have received from Dr. 
R.M. during the specified date ranges.  
Copies of all such available records 
should be associated with the claims 
folder.  If any records are not obtained, 
inform the Veteran and provide him an 
opportunity to submit the records.  Any 
negative responses should be properly 
annotated into the record.  If these 
records do not exist, please ensure that 
the designated private treatment facility 
and/or private treatment provider clearly 
states as such in its response.  

3.  Then, readjudicate the issue of 
entitlement to service connection for 
asbestosis.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


